DETAILED ACTION
This Final action is in response to an amendment filed 12/27/21.  Currently claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “closely” in claim 1 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In specific, one of ordinary skill in the art would be unable to ascertain at what point the first and second touch electrodes are close enough to the first polarizing layer to be considered “closely” attached. For example, if there is a thin film layer between the polarizer and the touch electrode, it is unclear whether that would be included within “closely attached”.
Dependent claims 2-10 inherit the issues of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. in US 2021/0149521 (hereinafter Tak).

Regarding claim 1, Tak discloses a touch control display device (Tak’s Fig. 1A and par. 39), 
comprising a display panel (Tak’s Fig. 1A and par. 41: 200), 
a first touch control electrode array arranged on the display panel (Tak’s Fig. 1A and par. 41: 120), 
a first polarizing layer arranged on the first touch control electrode array (Tak’s Fig. 1A and par. 41: 130), and 
a second touch control electrode array arranged on the first polarizing layer (Tak’s Fig. 1A and par. 41: 110), 
wherein the first touch control electrode array is separated from the second touch control electrode array through the first polarizing layer (Tak’s Fig. 1A), and 
disposed on the first polarizing layer (Tak’s Fig. 1A and par. 41: 120 and 110 disposed on 130). 
Tak fails to explicitly disclose the first touch electrode array and the second touch electrode array insulated through the first polarizing layer or explicitly the first touch control electrode array and the second touch control electrode array closely attached to the first polarizing layer. 
However, Tak does disclose in the background, a dielectric layer in a capacitive touch sensor panel (Tak’s par. 7) and also refers to the polarizer as the substrate for the touch electrodes (Tak’s par. 56) and as a substrate to which two ITO layers can be attached with an adhesive (Tak’s par. 102).  Therefore, it would have been obvious to one of ordinary skill in the art that the first touch electrode array and the second touch electrode array (Tak’s Fig. 1A: 120 and 110) would be insulated through the first polarizing layer (Tak’s Fig. 1A: 120) and that the first touch electrode array and the second touch electrode array (Tak’s Fig. 1A: 120 and 110) would be closely attached to the first polarizing layer (Tak’s par. 102: 120 and 110 are the ITO layers and the substrate is the polarizer 130) in order to obtain the predictable result of dielectric between electrodes of a capacitive sensor (Tak’s par. 7), the conventional non-electric function of a substrate (Tak’s par. 56-57) and the ITO layers attached to the polarizer (Tak’s par. 102). 

Regarding claim 2, Tak discloses wherein the display panel is a liquid crystal display panel (Tak’s par. 71: LCD). 

Regarding claim 4, Tak discloses wherein the display panel is an organic light-emitting diode display panel (Tak’s par. 71). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Sekiguchi in US 6,429,840.

However, in the related field of endeavor of LCDs, Sekiguchi discloses a first backlight source (Sekiguchi’s Fig. 2 and col. 7 lines 49-53: see 66) disposed on the bottom side of the display panel (Sekiguchi’s Fig. 2 and col. 7 lines 19-22: see 43), and a polarizing layer between the backlight source and the display panel (Sekiguchi’s Fig. 2 and col. 7 lines 35-47: see 21) wherein a polarization axis of the second polarizing layer is perpendicular to a polarization axis of the first polarizing layer (Sekiguchi’s Fig. 2 and col. 7 lines 40-44: transmission axes perpendicular). Therefore, it would have been obvious to use Sekiguchi’s teachings in Tak’s device when the display panel is an LCD (Tak’s par. 71) in order to obtain the benefit of strong reflection and transmission characteristics (Sekiguchi’s col. 7 lines 40-47). By doing such combination, Tak in view of Sekiguchi disclose:
a first a backlight source disposed on one side (Sekiguchi’s Fig. 2 and col. 7 lines 49-53: see 66 at bottom of 43), away from the first touch control electrode array (Tak’s Fig. 1A: see 120 on top of display 200 which is equivalent to LCD 43 in Sekiguchi’s Fig. 2), of the display panel (Sekiguchi’s Fig. 2 and col. 7 lines 19-22: see 43 which is equivalent to 200 in Tak’s Fig. 1A), and a second polarizing layer (Sekiguchi’s Fig. 2 and col. 7 lines 35-47: see 21) disposed between the backlight source and the display panel (Sekiguchi’s Fig. 2), wherein a polarization axis of the second polarizing layer is perpendicular to a polarization axis of the first polarizing layer (Sekiguchi’s Fig. 2 and col. 7 lines 40-44: transmission axes perpendicular. Polarizer 22 is equivalent to 130 in Tak’s Fig. 1A).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Ye et al. in US 2015/0185524 (hereinafter Ye).

a protective film (Ye’s Fig. 3 and par. 31: see 101) disposed on a second touch control electrode array (Ye’s Fig. 3: see 102 which is equivalent to 110 in Tak’s Fig. 1A). Therefore, it would have been obvious to one of ordinary skill in the art to use Ye’s protective film in Tak’s device, in order to obtain the benefit of protecting the touch sensor (Ye’s par. 23). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Cho et al. in US 2020/0409421 (hereinafter Cho).
Tak fails to disclose wherein the first polarizing layer is attached to the first touch control electrode array through an optical transparent adhesive tape. However, in the same field of endeavor of touchscreens, Cho discloses a polarizing layer attached to a touch electrode array through an optical transparent adhesive tape (Cho’s Fig. 4 and par. 83: polarizer 340 attached to touch sensor 330 with OCA). Therefore, it would have been obvious to one of ordinary skill in the art that Tak’s first polarization layer would be attached to the first touch control electrode array (Tak’s par. 102) through an optical transparent adhesive tape (Cho’s par. 39) in order to obtain the predictable result of attaching the touch sensor to the polarizer substrate (Cho’s par. 83 and Tak’s par. 102).
 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Kim et al. in US 2016/0170524 (hereinafter Kim).

Regarding claim 7, Tak fails to disclose wherein the first touch control electrode array comprises a plurality of first electrode chains arranged at intervals, and the second touch control electrode array comprises a plurality of second electrode chains that are arranged at intervals and intersected with the first electrode chains. 

Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s electrode array geometry for Tak’s touch electrodes, in order to obtain the predictable result of forming touch electrodes by a known geometry for electrodes formed on different sides of an insulator (Kim’s Fig. 6 and par. 82).

Regarding claim 8, Tak in view of Kim disclose wherein each of the first electrode chains comprises a plurality of first electrodes and first connecting lines connected with adjacent first electrodes (Kim’s Fig. 6 and par. 79: 411 and 412 respectively), each of the second electrode chains comprises a plurality of second electrodes arranged at intervals and second connecting lines connected with the adjacent second electrodes (Kim’s Fig. 6 and par. 80: 421 and 422 respectively), and the first connecting lines and the second connecting lines are disposed at intersection positions of the first electrode chains and the second electrode chains (Kim’s Figs. 7-8 and par. 83: see 412 and 422 at intersection). 

Regarding claim 9, Tak in view of Kim disclose wherein the first electrodes and the first connecting lines are disposed on the same film layer and formed by a patterning process at the same time (Kim’s Fig. 6 and par. 79). 

claim 10, Tak in view of Kim disclose wherein the second electrodes and the second connecting lines are disposed on the same film layer and simultaneously formed by a patterning process (Kim’s Fig. 6 and par. 80).

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. On the Remarks pg. 7, Applicant argues that Tak fails to disclose the added limitations because Tak touch sensor electrode layers 110 and 120 should not be equivalent to the instant first and second touch sensor electrodes. The office must respectfully disagree, Tak’s layer 110 and 120 are of touch sensor electrodes (Tak’s par. 28, 42). For the added limitation of “closely attached” please see adjusted 103 rejection addressing the new limitation and see above 112b.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621